                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     YOUR TOWN ONLINE, INC.,                             Case No. 21-cv-04442-JD
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE APPLICATION FOR
                                                  v.                                         TEMPORARY RESTRAINING ORDER
                                   9

                                  10     ALL TRIBAL NETWORKS, LLC, et al.,                   Re: Dkt. No. 8
                                                        Defendants.
                                  11

                                  12          Plaintiff Your Town Online, Inc. seeks a temporary restraining order enjoining defendants
Northern District of California
 United States District Court




                                  13   All Tribal Networks, LLC, Spy Ego Media, LLC, and James Guzman “from interfering with Your

                                  14   Town Online’s microwave transmissions between the town of Willits and Mount Sanhedrin and

                                  15   from communicating to Your Town Online’s customers and/or prospective customers that Your

                                  16   Town Online will not be able to provide internet service in the future.” Dkt. No. 8 at 1.

                                  17          A TRO is denied.

                                  18                                               STANDARDS

                                  19          A temporary restraining order enjoins conduct pending a hearing on a preliminary

                                  20   injunction. See Fed. R. Civ. P. 65(b). When, as here, “notice of a motion for a temporary

                                  21   restraining order is given to the adverse party, the same legal standard as a motion for a

                                  22   preliminary injunction applies.” Fang v. Merrill Lynch, Pierce, Fenner & Smith, Inc., No. 16-cv-

                                  23   06071-JD, 2016 WL 9275454, at *1 (N.D. Cal. Nov. 10, 2016), aff’d, 694 F. App’x 561 (9th Cir.

                                  24   2017) (citation omitted).

                                  25          The Supreme Court has emphasized that injunctive relief is “an extraordinary remedy

                                  26   never awarded as of right.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). “A

                                  27   plaintiff seeking a preliminary injunction must establish that he is likely to succeed on the merits,

                                  28   that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of
                                   1   equities tips in his favor, and that an injunction is in the public interest.” Alliance for the Wild

                                   2   Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011) (quoting Winter, 555 U.S. at 20).

                                   3   Alternatively, a preliminary injunction may issue where “serious questions going to the merits

                                   4   were raised and the balance of hardships tips sharply in plaintiff’s favor,” if the plaintiff “also

                                   5   shows that there is a likelihood of irreparable injury and that the injunction is in the public

                                   6   interest.” Id. at 1135. This reflects our circuit’s “sliding scale” approach, in which “the elements

                                   7   of the preliminary injunction test are balanced, so that a stronger showing of one element may

                                   8   offset a weaker showing of another.” Id. at 1131; see also Arc of California v. Douglas, 757 F.3d

                                   9   975, 983 (9th Cir. 2014).

                                  10          In all cases, at an “irreducible minimum,” the party seeking an injunction “must

                                  11   demonstrate a fair chance of success on the merits, or questions serious enough to require

                                  12   litigation.” Pimentel v. Dreyfus, 670 F.3d 1096, 1105-06 (9th Cir. 2012) (internal quotation and
Northern District of California
 United States District Court




                                  13   citation omitted); see also Garcia v. Google, Inc., 786 F.3d 733, 740 (9th Cir. 2015) (“The first

                                  14   factor under Winter is the most important -- likely success on the merits.”). Because of this

                                  15   importance, when “a plaintiff has failed to show the likelihood of success on the merits, we need

                                  16   not consider the remaining three [Winter elements].” Id. (internal quotations and citations

                                  17   omitted).

                                  18                                               DISCUSSION

                                  19          Your Town Online presented seven legal claims in its first amended complaint, Dkt. No. 7,

                                  20   but asks for a TRO based only on alleged violations of the Communications Act of 1934. See Dkt.

                                  21   No. 8 at 1. That corresponds to Your Town Online’s first count for “Unlawful Actions pursuant to

                                  22   Federal Communications Act,” Dkt. No. 7 ¶¶ 41-48, which is alleged against defendants Round

                                  23   Valley Indian Tribes and All Tribal Networks, while the TRO request is directed against All

                                  24   Tribal Networks, Spy Ego Media, and James Guzman. Your Town Online did not address this

                                  25   ambiguity in the TRO application.

                                  26          In any event, the TRO application did not make a sufficient showing on the merits to

                                  27   warrant extraordinary relief. Your Town Online’s main contention is that All Tribal Networks is

                                  28   “transmitting on the 6 GHz frequency pair for the sole purpose of interfering with Your Town
                                                                                          2
                                   1   Online’s radio communications.” Dkt. No. 8 at 11; see also id. at 13 (“Round Valley Indian

                                   2   Tribes, through All Tribal Networks is deliberately utilizing its system to cause interference with

                                   3   Your Town Online’s transmissions”). Whether that is true is far from “abundantly clear,” as Your

                                   4   Town Online would have it, id. at 11, especially since it acknowledges that Round Valley Indian

                                   5   Tribes have a license from the Federal Communications Commission (FCC) to use that very

                                   6   frequency pair. See Dkt. No. 8 at 12; Dkt. No. 12. Your Town Online says that “[t]he 6.212 GHz

                                   7   and 5.960 GHz frequency pair simply should not have been licensed to Round Valley Indian

                                   8   Tribes in such close proximity to Your Town Online’s existing path,” Dkt. No. 8 at 12, but mere

                                   9   dissatisfaction with another’s license is hardly grounds for a TRO, all the more so because the

                                  10   FCC is not a defendant here.

                                  11          Your Town Online’s assertion that All Tribal Networks is using a frequency pair (that was

                                  12   assigned to it) “for the sole purpose of interfering with Your Town Online’s radio
Northern District of California
 United States District Court




                                  13   communications” is a purely conclusory allegation untethered to any facts that might establish a

                                  14   likelihood of success on the merits, or even raise a serious merits question. Because Your Town

                                  15   Online has failed to clear the merits threshold, consideration of the remaining Winter elements is

                                  16   not necessary. See Garcia, 786 F.3d at 740. Even so, it is worth noting that Your Town Online’s

                                  17   claims of irreparable harm are not persuasive. Your Town Online says that it “will lose its

                                  18   customers to All Tribal Networks,” Dkt. No. 8 at 13, but even accepting that as true for present

                                  19   purposes, such a commercial or business loss is a quintessential monetary injury that “is not

                                  20   normally considered irreparable.” Los Angeles Memorial Coliseum Comm’n v. Nat’l Football

                                  21   League, 634 F.2d 1197, 1202 (9th Cir. 1980). Your Town Online also has not demonstrated that it

                                  22   is suffering an injury to its reputation or goodwill that would not be similarly compensable.

                                  23          The balance of the equities also does not tip sharply in Your Town Online’s favor and the

                                  24   requested injunction is not in the public interest. While Your Town Online advocates for

                                  25   “maintenance of the status quo,” Dkt. No. 8 at 14, the requested injunction would not accomplish

                                  26   that. Rather, the status quo would be to continue to allow All Tribal Networks to make use of the

                                  27   frequencies for which it has an FCC license.

                                  28
                                                                                        3
                                   1                                            CONCLUSION

                                   2          To be sure, at this early stage of the case, the Court cannot say whether Your Town Online

                                   3   might not ultimately prevail on some or even all of its claims. The Court concludes only that Your

                                   4   Town Online has failed to establish that it is entitled to the extraordinary remedy of a temporary

                                   5   restraining order. The TRO application is denied.

                                   6          IT IS SO ORDERED.

                                   7   Dated: July 9, 2021

                                   8

                                   9
                                                                                                    JAMES DONATO
                                  10                                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
